DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser et al. (US 20170162078 A1) in view of Lavallee et al. (US 20070219561 A1).

Regarding claim 1, Imhauser et al. disclose a method of predicting an amount of laxity in a knee ligament (knee ligaments, [0208], laxity, [0219]) comprising: imaging a knee of a patient to produce a plurality of image layers, each image layer being a transverse cross-section of the knee spaced apart a distance from an adjacent layer (images of a joint can be taken by a CT scanner, such as a Siemens, Biograph mCT, of Germany, positioned in full extension, and scanned axially with a slice thickness of 0.625, [0086], cadaver knee was then placed in a CT scanner, positioned in 
position and orientation of the tibia relative to the femur were expressed by adapting the conventions defined in Grood, translations were referenced to the midpoint of the line connecting the femoral epicondyles, [0169], “Fibers were modeled as a one dimensional force element linking two bodies, in the case of a ligament the bodies were the tibia and femur geometries. A nonlinear tensile force is generated along the direction of this element, which is dependent on the distance of the two bodies from one another. The non-linear force is generated as a function of the slack length, toe region and stiffness based on the properties of each ligament (see Eq. E3A and E3B, and FIG. 13)”, [0178], [0189], response of the knee model to additional diverse loading conditions including those characteristics of functional activities and laxity testing, [0219], The proximal-distal (PD) position of the tibial tray was the dominant factor controlling ligament loads in both models, [0267]). 

Imhauser et al. only make one mention of laxity testing, and instead refer throughout the reference to the related value of stiffness instead, therefore another reference is added to make this explicit.

Lavallee et al. teach predicting an amount of laxity in a knee ligament (permit an operator of the system to physically evaluate post-operative laxity and stiffness of a joint based on planned implant placement, prior to all cuts being made for at least one side of the joint to accommodate the implant and before components of the implant are installed in the joint, 

Imhauser et al. and Lavallee et al. are in the same art of knee ligaments (Imhauser et al., abstract, [0012]; Lavallee et al., abstract, [0010]). The combination of Lavallee et al. with Imhauser et al. will enable the measurement of laxity in particular. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the laxity of Lavallee et al. with the invention of Imhauser et al., as this was known at the time of filing, the combination would have predictable results, as Imhauser et al. makes mention of laxity testing in the field of endeavor ([0219]), and as Lavallee et al. indicate this information can help a surgeon make an informed decision as to the implant plan ([0095]), thereby improving patient outcomes when combined with Imhauser et al..

Regarding claim 5, Imhauser et al. and Lavallee et al. disclose the method of claim 1. Imhauser et al. further indicate the knee ligament is an anterior cruciate ligament (“ACL”) ([0037], [0105]).

Regarding claim 6, Imhauser et al. and Lavallee et al. disclose the method of claim 1. Imhauser et al. further indicate the distance is 1 mm (Scan parameter were 1 mm slice thickness, [0261]).

Regarding claim 7, Imhauser et al. and Lavallee et al. disclose the method of claim 1. Imhauser et al. and Lavallee et al. further indicate the position of maximum bone density is adjacent a site of attachment of the knee ligament to bone (Imhauser et al. FIG. 12A is a 
at least three linkage mechanisms 300 for each of the first and second femoral plateau members 250, 260 and the respective base plate 220, 230 are chosen to optimize the stability, strength and size of the linkage mechanism, [0049], The femoral implant could push the tibial implant around the axis, always trying to reach the lowest point in the tibial plateau, where the interaction in intrinsically most stable, [0089], surgeon can quantify the maximum laxities in each compartment, adjust the rotation of the virtual femoral component and the distraction height in each compartment will change automatically such that the femur would sit on the tibia and the soft tissues would be tensed as would be the case if the actual components were installed in this position, evaluate any proposed component placement, continuously throughout the entire course of knee flexion, using both the laxity and the force readouts on the screen, and select the optimal one, [0096]).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser et al. (US 20170162078 A1) and Lavallee et al. (US 20070219561 A1) as applied to claim 1 above, further in view of Park (US 20150105698 A1).

Regarding claim 2, Imhauser et al. and Lavallee et al. disclose the method of claim 1. Imhauser et al. and Lavallee et al. do not explicitly disclose determining the directionality of the positions of maximum bone density in the plurality of image layers includes creating a line representing the directionality on the plurality of image layers.

Park teaches determining the directionality of the positions of maximum bone density in the plurality of image layers includes creating a line representing the directionality on the plurality of image layers (“To create the curved lines (1302-1 through 1302-Q) of FIG. 13 of the posterior base of the condyles of the femur of the images, the computing device may perform one or more of the operations described above to locate the bone edge in the images. For example, the computing device may analyze a first sagittal image slice of the knee and, utilizing the methods described above, determine a curved line that represents the shape of the posterior base of the condyle for that particular slice. This curved line of the portion of the femur obtained through the bone edge detection described above may then be analyzed to determine the inflection point of the line as described in more detail below. Additional sagittal view image slices may similarly be analyzed to create the curved line that represents that portion of the femur in the images. In this manner, the curved lines (1302-1 through 1302-Q) of FIG. 13 of the posterior base of the condyles of the femur of multiple images of the patient's femur may be determined for additional analysis”, [0067]).

Imhauser et al. and Lavallee et al. and Park are in the same art of knee ligaments (Imhauser et al., abstract, [0012]; Lavallee et al., abstract, [0010]; Park, abstract, [0033]). The combination of Park with Imhauser et al. and Lavallee et al. will enable the creating a line representing the directionality on the plurality of image layers. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the creating a line representing the directionality on the plurality of image layers of Park with the invention of Imhauser et al. and Lavallee et al., as this was known at the time of filing, the combination would have predictable results, and as Park indicates “Aspects of the present disclosure generally relate to systems and methods for an 

Regarding claim 3, Imhauser et al. and Lavallee et al. and Park disclose the method of claim 2. Park further teaches the line is a best-fit straight line (With the points on the femur identified, the computing device may calculate a best fit line that passes through or is adjacent each of the identified points along the posterior base of the condyles in the images, [0068]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser et al. (US 20170162078 A1) and Lavallee et al. (US 20070219561 A1) as applied to claim 1 above, further in view of Eng et al. (“Directional Differences in the Biaxial Material Properties of Fascia Lata and the Implications for Fascia Function”, 2014).

Regarding claim 4, Imhauser et al. and Lavallee et al. disclose the method of claim 1. Imhauser et al. and Lavallee et al. partly disclose predicting the amount of laxity includes predicting a relatively stiff ligament when the directionality is relatively vertically aligned with a mechanical axis of the tibia, and predicting a relatively loose ligament when the directionality points in a relatively anterior direction (Imhauser et al., The computer model 700 included 

Eng et al. teach predicting the amount of laxity includes predicting a relatively stiff ligament when the directionality is relatively vertically aligned with a mechanical axis of the tibia, and 
in longitudinal vs. transverse fascial orientations. More highly aligned fibers in the longitudinal orientation could explain the increased initial stiffness in the longitudinally oriented samples, p1233, right column).

Imhauser et al. and Lavallee et al. and Eng et al. are in the same art of knee ligaments (Imhauser et al., abstract, [0012]; Lavallee et al., abstract, [0010]; Eng et al., abstract, p1225, right column). The combination of Eng et al. with Imhauser et al. and Lavallee et al. will enable predicting stiffness in accordance with alignment. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the stiffness relationship described by Eng et al. with the invention of Imhauser et al. and Lavallee et al., as this was known at the time of filing, the combination would have predictable results, as this is just a natural outcome given . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140270444 A1 (“For example, the system 7 can include a computer axial tomography ("CT") modality, a magnetic resonance imaging ("MRI") modality, an ultrasound modality, etc. . . . to capture data concerning different portions of a subject's body, such as internal organs, muscles, nerves, blood vessels, bones, etc. . . . without departing from the scope of this disclosure”, [0029], “To provide a generalized, "best-fit" representation of the point 90 distribution, a Gaussian filter can be used to create a smooth trend line 92, shown in FIG. 10, identifying the location of the points 90 with a standard deviation, as well as the end points collected from of a plurality of sequential B-scans. According to alternate embodiments, smoothing methods or outlier removal methods other than a Gaussian filter, such as median filter, convex hull, curve fitting and regression can be used in addition to, or instead of the Gaussian filter to generate the trend line representation of the point 90 distribution”, [0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661